Citation Nr: 0947592	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a higher rating for status-post fracture, L4-
L5, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1981.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota. 

The January 2007 Statement of the Case (SOC) lists an August 
2006 RO rating decision as the decision on appeal. The record 
actually reflects that a February 2005 rating decision 
denying an earlier effective date for service connection for 
status-post fracture of L4-L5, also denied entitlement to an 
increased rating for the same disorder. The Veteran filed a 
timely Notice of Disagreement (NOD) with the prior rating 
decision. Consequently, the February 2005 rating decision is 
the decision on appeal. The Board's review of the medical 
evidence will extend back to the October 2004 date of the 
original claim that precipitated the February 2005 rating 
decision. 


FINDING OF FACT

The most probative assessment of the range of motion 
capability for the thoracolumbar spine is of forward flexion 
to 75 degrees, without additional limitation due to 
functional loss. There is no indication of ankylosis of the 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria are not met for a higher rating than 20 percent 
for status-post fracture, L4-L5. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009);   38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71; 4.71a, Diagnostic Code 5235 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated July 2006, the RO 
notified the Veteran as to each element of satisfactory 
notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). The January 2007 Statement of the Case (SOC) 
explained the general criteria to establish a claim for 
increased rating. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b)(1). 
The July 2006 VCAA notice followed issuance of the rating 
decision on appeal, and thus did not comport with the 
standard for timely notice. However, the Veteran has had an 
opportunity to respond to the VCAA correspondence in advance 
of the most recent August 2007 SSOC readjudicating his claim. 
There is no indication of any further available information 
or evidence that must be associated with the record. The 
Veteran has therefore had the full opportunity to participate 
in the adjudication of the claim. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has undergone VA medical 
examinations. See 38 C.F.R. §4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition).               
In support of his claim, the Veteran has provided copies of 
private treatment records. He previously requested a Board 
videoconference hearing, and did not report on the scheduled 
hearing date. As he has not requested rescheduling of the 
hearing, his hearing request is deemed withdrawn. The record 
as it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R.          
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. Generally, the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1. 

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2009), 
vertebral fracture or dislocation (or residuals of the same) 
is to be evaluated in accordance with VA's General Rating 
Formula for Diseases and Injuries of the Spine. 
 

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height. 
 
A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 
percent rating is for assignment for forward flexion of the 
cervical spine of 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine. A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating may be assigned due to unfavorable 
ankylosis of the entire spine. Under notes to the rating 
formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. Note (4): Round each 
range of motion measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.

The Veteran underwent a January 2005 VA Compensation and 
Pension examination of the spine. He reported having had 
constant pain in the lower lumbar region that at times 
radiated into the buttocks. He described some left leg pain, 
but he had some facet blocks which had alleviated that 
symptom. There was tiring of the back on walking more than a 
couple of blocks, or standing for more than 15 to 20 minutes. 
The estimated level of pain was 4 or 5 out of 10, with flare-
ups to level 8.               On physical examination the 
Veteran was alert and in no acute distress. He moved in and 
out of the exam room chair readily and could get his shirt on 
and off without difficulty. He could bend forward without 
difficulty to take his shoes off and put them back on. He 
exhibited mild difficulty getting up and down from the supine 
position on the exam table. No limp was noted. He was tender 
to percussion of the mid and lower lumbar spine. There was no 
sacroiliac joint or sciatic notch tenderness, and no 
paraspinous spasm or tenderness noted. Straight leg raising 
was difficult to do because the Veteran resisted this 
maneuver with full strength. Knee and ankle jerks were trace 
elicited. Sensation was intact of the lower extremities. 
On active range of motion testing of the lumbar spine, the 
Veteran had flexion to  35 degrees readily, then stopped 
abruptly complaining of pain. He complained of pain at 10 
degrees of extension, 30 degrees of lateral flexion, and 20 
degrees of rotation. In the view of the examiner, this 
represented exaggerated pain behavior since other movements 
observed, such as getting dressed and undressed, were not 
accompanied by any grimacing or other objective evidence of 
pain. With repeated use there was no evidence of additional 
loss of motion or pain, weakness, incoordination or 
fatigability. Further range of motion tests by a physical 
therapy specialist showed on active range of motion flexion 
to 40 degrees, extension to     17 degrees, lateral flexion 
to 30 degrees in both directions, and rotation 10 degrees in 
both directions. Passive range of motion was flexion to 45 
degrees, extension to     22 degrees, lateral flexion to 30 
degrees in both directions, and rotation 15 degrees in both 
directions. The kinesiotherapist noted that the Veteran 
quickly terminated most of the passive range of motion 
testing sometimes even before the test provider could even 
apply pressure for passive testing. The diagnosis was chronic 
low         back pain with a history of lumbar compression 
fractures on active duty.                   No radiculopathy 
was identified.

Upon examination again in August 2006, the Veteran indicated 
that since the last examination he had noted more pain in his 
lumbar area, and had mild radiation into the buttocks area 
and down his legs. The Veteran described pain at the level of 
7 or 8 out of 10, which increased to 9 during flare-ups. The 
examiner did note on this subject that the Veteran worked 
against her during the examination, when requested to do 
procedures required to evaluate his back. The Veteran was 
using a cane for ambulation, although there was not any 
apparent limp in his gait. There was no history of 
incapacitating episodes during the past 12 months. 

Objective evaluation revealed that the Veteran was in no 
acute distress, however his verbalizations of pain exceeded 
what was seen on examination. He was able to get in and out 
of his chair without any difficulty, and able to get on the 
exam table without any problems. He had mild difficulty 
getting up and down from a supine position on the exam table. 
He was able to walk on his toes, walk on his heels, and 
tandem gait. There was mild discomfort noted in the 
sacroiliac area. No parapsinous spasm or tenderness was 
noted. Knee and ankle jerks were noted to be a trace and were 
symmetric. There was normal sensation. There was active range 
of motion of flexion to 60 degrees, extension to 20 degrees, 
lateral flexion right to 20 degrees, lateral flexion left to 
30 degrees, rotation right 10 degrees, and rotation left 20 
degrees. Passive range of motion was flexion to 65 degrees, 
extension to 25 degrees, lateral flexion right to 25 degrees, 
lateral flexion left to 30 degrees, rotation right 15 
degrees, and rotation left 25 degrees. It was observed that 
the Veteran     did not appear able to perform a full and 
true effort during range of motion testing. Range of motion 
was minimal, and the examiner suspected that it was not 
accurate in that the Veteran had resisted so much of the 
exam. On repetitive testing, there was no evidence of 
additional loss of motion, pain, weakness or fatigability 
after range of motion. 

Subsequent records of VA outpatient treatment reflect 
intermittent treatment for  low back pain. On an October 2006 
consultation the Veteran presented with an exacerbation of 
chronic back pain from scoliosis. He denied any new 
symptomatology. There was pain down the entire spine, worse 
between the shoulder blades and in the lower lumbar spine. 
The primary diagnosis was back pain. Pain medication was 
prescribed. In January 2007, the Veteran received injections 
of pain relief medication in the sacroiliac and pelvic 
regions to alleviate lower back pain. 

On re-examination in March 2007, the Veteran reported having 
a dull pain in the back daily that radiated to his legs, 
usually the right but sometimes the left leg.     He 
described consistent pain at the 3 to 5 out of 10 level, with 
flare-ups to the         6 level. On observation of the 
lumbosacral spine, there was no scarring, discoloration or 
swelling. Palpation of the lumbosacral spine was with 
complaint of tenderness in the lower lumbosacral area, while 
the sacroiliac joints did not have tenderness. The Veteran 
appeared to have made little effort in his flexion range of 
motion and actually demonstrated better range of motion on 
his flexion and other motions during his general movements 
during the examination. Repetitive motion was without 
evidence of further pain, fatigue, weakness, lack of 
endurance, or loss of range of motion. On straight leg 
raising there was little evidence of radiculopathy. Knee and 
ankle jerk reflexes were present. Leg muscles were without 
atrophy or asymmetry. The Veteran had a strong gait without 
limping or using a cane.

Range of motion testing revealed active range of motion of 
flexion to 24 degrees, extension to 12 degrees, lateral 
flexion right to 14 degrees, lateral flexion left to    13 
degrees, rotation 3 degrees in both directions. Passive range 
of motion was flexion to 28 degrees, extension to 16 degrees, 
lateral flexion right to 20 degrees, lateral flexion left to 
16 degrees, rotation 5 degrees in both directions.                       
The kinesiotherapist noted that it did not appear the Veteran 
was able to put forth    a true or full effort on range of 
motion testing. The VA examiner further observed that based 
on the Veteran's general motion during the examination, a 
better estimate of mobility consisted of active range of 
motion of flexion to 75 degrees, extension to 25 degrees, 
lateral flexion 25 degrees in both directions, and rotation 
25 degrees in both directions. The diagnosis was fractures of 
L5 and L4, healed, with a history of radiculopathy but 
without evidence of the same on examination. 

Based on the preceding medical findings in view of the 
applicable rating criteria, the Board concludes that a higher 
rating than 20 percent for the Veteran's low back disability 
is not objectively warranted. Under the general rating 
formula that applies when evaluating residuals of vertebral 
fracture, the next higher 40 percent rating would require 
indication of forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. See 38 C.F.R.       § 4.71a, Diagnostic 
Code 5235. When reviewing the competent evidence in its 
entirety, the requirements for assignment of a 40 percent 
rating have not been met. See 38 C.F.R. § 4.2 ("It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."). See also, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994). 

The most probative depiction of the extent of service-
connected disability indicates that in all likelihood the 
assignment of the current 20 percent rating remains 
warranted. The March 2007 VA examiner's estimate of retained 
capacity for forward flexion of the lumbar spine was that of 
75 degrees. Given the capability for additional motion, the 
Veteran also did not manifest any form of ankylosis of the 
lumbar spine. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(indicating that ankylosis is complete immobility of the 
joint in a fixed position, either favorable or unfavorable). 
The Board recognizes that initially range of motion testing 
appeared to show active range of motion of flexion limited to 
24 degrees. However, the VA examiner determined that the 
initial measurement did not constitute an accurate 
measurement of capacity for forward flexion. The capability 
for general movement and examiner's assessment of the 
validity of testing suggested a greater capacity for forward 
flexion. The Board will assign probative weight to the 
examiner's viewpoint in this regard. Previous examiners also 
questioned the validity of test results. The March 2007 
examiner likewise had the knowledge to make some estimate of 
the actual range of motion. See e.g., Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the veteran, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches). 
The estimated actual range of motion has a rationale based 
upon methodology intended to assess the validity of 
examination findings. Even if it is argued that         75 
degrees forward flexion when estimated was too high an 
amount, the fact remains that the Veteran would need to have 
30 degrees or less retained flexion to warrant qualifying for 
a higher rating in this case, and this does not appear to 
have been the case given the actual degree of objective 
severity of service-connected disability. While there is also 
for consideration in this case the two preceding VA medical 
examinations, it should be noted that these prior range of 
motion studies each established forward flexion in the range 
of 30 to 60 degrees, and thus assuming their validity still 
did not warrant entitlement to any higher disability rating. 

Apart from evaluating the service-connected low back 
disability according to       the presence of limitation of 
motion, there is no indication of signs or manifestations of 
intervertebral disc syndrome (IVDS) which is to be rated 
either on the basis of incapacitating episodes of the same, 
or the above-referenced general rating formula. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242. 

Accordingly, the assignment of a 20 percent evaluation for 
status-post fracture,   L4-L5, remains warranted under 
provisions of the VA rating schedule. There also  is no 
underlying basis to assign "staged ratings" in this case, 
based upon any increase in severity of symptomatology during 
the pendency of the timeframe under consideration. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The Veteran 
presently is in receipt of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), however this was originally awarded 
primarily due to the effect of a service-connected mental 
condition rather than his back disorder.  The Veteran's low 
back disorder also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in              38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an increased rating for 
status-post fracture, L4-L5  is being denied. The 
preponderance of the evidence is unfavorable on the claim,  
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply.             38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).






ORDER

A higher rating than 20 percent for status-post fracture, L4-
L5, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


